United States Court of Appeals
                     For the First Circuit


No. 15-1692

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       JERVIS A. HILLAIRE,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. D. Brock Hornby, U.S. District Judge]


                             Before

                  Lynch, Thompson, and Barron,
                        Circuit Judges.


     James S. Hewes for appellant.
     Renée M. Bunker, Assistant United States Attorney, with whom
Thomas E. Delahanty II, United States Attorney, was on brief, for
appellee.


                          May 18, 2017
           BARRON, Circuit Judge.             Jervis A. Hillaire challenges

his conviction for conspiracy to commit access-device fraud on the

ground that the District Court erred in denying his pretrial

suppression motion.       We affirm.

                                       I.

           Hillaire,      along   with      his    co-defendant,    Gyadeen   P.

Ramdihall, was indicted in federal court in the District of Maine

on February 25, 2014, for conspiracy to possess and use counterfeit

access devices with intent to defraud, see 18 U.S.C. § 1029(a)(1),

(a)(3), (b)(2); id. § 371, as well as several related counts.

Specifically, Hillaire was also indicted for (1) possession of

counterfeit      access   devices,     and        aiding   and   abetting   such

possession; (2) use of counterfeit access devices, and aiding and

abetting such use; and (3) wire fraud, and aiding and abetting

wire fraud.      See 18 U.S.C. § 1029(a)(1), (a)(3); id. § 1343; id.

§ 2.   Before their trial, Hillaire and Ramdihall submitted motions

to the District Court to suppress evidence and statements that had

been obtained in the previous months in connection with three

traffic stops.

           Two of the stops occurred in Maine, on September 6, 2013

and January 24, 2014, respectively, and were carried out by local

law enforcement.     The other stop occurred in Ohio, on October 10,

2013, and was carried out by state law enforcement.                The evidence

Hillaire   and    Ramdihall   sought     to    suppress    included   seventeen


                                         - 2 -
credit cards that were found in the trunk of a rental car during

the   Ohio   traffic   stop   on   October   10,   2013,   as   well   as   the

information that law enforcement obtained from those cards by

swiping the cards' magnetic strips through a card reader.

             After a two-day suppression hearing, the District Court

denied Hillaire's and Ramdihall's motions to suppress the evidence

obtained from the three traffic stops. Hillaire then conditionally

pled guilty to conspiracy to possess and use counterfeit devices

in violation of 18 U.S.C. § 1029(a)(1) and           (a)(3).1    He reserved

his right to appeal from the District Court's denial of his

suppression motion.      He was sentenced to 13 months' imprisonment

and three years' supervised release, and ordered to pay $17,987.56

in restitution.    He now appeals the District Court's denial of his

motion to suppress the evidence obtained from the October 10, 2013

traffic stop in Ohio.          We review the District Court's legal

conclusions de novo and its factual findings for clear error.

United States v. Belton, 520 F.3d 80, 82 (1st Cir. 2008).

                                     II.

             We recounted the facts relevant to the Ohio stop at

length in United States v. Ramdihall, which is also decided this

day, and so we need not do so here. See United States v. Ramdihall,



      1Ramdihall also conditionally pled guilty to conspiracy to
possess and use counterfeit devices in violation of 18 U.S.C.
§ 1029(a)(1) and (a)(3).


                                      - 3 -
No. 15-1841, slip op. at 19-21 (1st Cir. May 18, 2017).      Unlike

Ramdihall, Hillaire was a passenger in the car, rather than its

driver.   But, when a police officer makes a traffic stop, both the

driver of the vehicle and the passengers within it are seized

within the meaning of the Fourth Amendment.    Thus, if the seizure

is unlawful, as Hillaire contends it was, he has standing to seek

the suppression of the seizure's fruits.    Brendlin v. California,

551 U.S. 249, 257 (2007); see also United States v. Starks, 769
F.3d 83, 89 (1st Cir. 2014).    Nevertheless, Hillaire's challenge

to the lawfulness of the seizure fails on the merits for the

reasons already provided in Ramdihall.    See Ramdihall, slip op. at

21-32.    And, as there was no unlawful seizure, the evidence that

Hillaire seeks to suppress obviously does not constitute the fruits

of an unlawful seizure.

                                III.

           All that remains for us to consider with respect to

Hillaire's challenge to the denial of his suppression motion is

Hillaire's contention that the District Court erred in concluding

that the warrantless swiping of the credit cards through the card

reader was constitutional.2    We find no merit in this challenge,

either.


     2In pressing this argument, Hillaire argues that under United
States v. Almeida, 748 F.3d 41 (1st Cir. 2014), and United States
v. Campbell, 741 F.3d 251 (1st Cir. 2013), he has standing to
challenge the search of the "items seized" -- i.e., the credit


                                  - 4 -
            Hillaire contends that the District Court erred because

credit cards are "analogous to cell phones" -- which generally

cannot be searched without a warrant, Riley v. California, 134 S.

Ct. 2473 (2014) -- due to the capacity of the magnetic strips on

credit cards to store "personal digital data."          In support of the

argument, Hillaire asserts that the magnetic strips on credit cards

store "confidential financial information" and "data concerning

merchandise purchased," including "locations where the credit card

was used" and "types of merchandise purchased."         The only evidence

presented on the matter in the District Court, however, showed

that,    except   when   magnetic   strips    are   altered   for   criminal

purposes, the magnetic strips "contain[] only the card number and

the expiration date, which [are] routinely given to retailers and

[are] visible on the front of the card."3            Thus, this aspect of

his challenge fails as well.


cards -- in this case, notwithstanding that he was only a passenger
in the vehicle. But, given that the challenge has no merit, we
need not decide whether he has standing to bring it.
     3 See United States v. DE L'Isle, 825 F.3d 426, 432-33 (8th
Cir. 2016) (finding no reasonable expectation of privacy in credit
card strips because, "in the normal course, all of the information
found in the magnetic strips on . . . credit cards is identical to
the information in plain view on the front of the cards"); United
States v. Bah, 794 F.3d 617, 633 (6th Cir. 2015) (finding no
reasonable expectation of privacy in credit card strips under Riley
because the information stored on the strips, "unless re-encoded,
would more or less match that provided on the front and back of
the card"), cert. denied sub nom. Harvey v. United States, 136 S.
Ct. 561 (2015); United States v. Alabi, 943 F. Supp. 2d 1201, 1286-
87 (D.N.M. 2013) (finding no reasonable expectation of privacy in
credit card strips because, unless the credit cards are fraudulent,


                                      - 5 -
                              IV.

         For the foregoing reasons, we affirm.




"[t]he information disclosed in scanning credit and debit cards'
magnetic strips is limited to the same information that the
exterior of the card discloses"), aff'd on other grounds, 597 F.
App'x 991 (10th Cir. 2015).


                               - 6 -